DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  In the preliminary amendment filed on 7/29/20, claims 2-3, 6-8, 10-11, 13-14, 16-17, 19-20, and 22-38 have been canceled. Claims 1, 4-5, 9, 12, 15, 18, and 21 are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
             
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 9, 12, 15, 18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 4, and 5 recite(s) a method, a system, and a computer readable medium for analyzing business processes. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 

Regarding claims 9, 12, 15, 18, and 21, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, claim 9 describes how the business process is carried out across both enterprise applications and real-time data acquisition systems. Claim 15 describes how the analysis includes the analysis of data collected from two or more versions of the business process. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely describe conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of analyzing business 
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites the additional element of a computer readable medium/computer program to perform the steps of the invention. The medium/program in the claimed steps is recited at a high-level of generality (i.e., as a generic medium/program performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rong et al. (US Patent 8,204,851 B2, herein Rong).
As per claim 1, Rong teaches of a computer-implemented method for end user-configurable and end-user editable process automation across a plurality of business (infrastructure) systems and enterprise applications, comprising:
storing on a computer readable medium metadata representations (models, templates, specifications, templates, etc.) of information from said plurality of business (infrastructure) systems (components, objects, devices, software, etc.) and enterprise applications (Figure 2, Elements 107, 205; Figures 5-10; Column 4, Lines 42-68),
accessing a computer program and selecting from a computer-presented list one or more devices or data from said plurality of business (infrastructure) systems and enterprise applications (Figures 3, 5-6; Figure 2, Element 209, 211; Column 6, Lines 6-13),
selecting one or more process steps (sub-flows, tasks, work, activities, actions, events, etc.) from a computer-presented list of available process steps, wherein at least one of said process steps includes the monitoring, control, or commanding of at least one of said selected devices or data (Figures 3-10; Column 4, Lines 42-68; Column 5, Lines 22-42; Column 6, Lines 6-13; Figure 2, Elements 201, 203, 103),
using said computer program to assemble selected process steps into a process template and storing said process template on a computer readable medium (workflow model; Figures 3-10; Column 3, Lines 20-27, 55-68; Claim 1);
using said process template to automatically drive a business process corresponding to the process steps in the process template based on event or status data represented in said metadata (performed, executed – status, state, log, etc.; Figure 2, Elements 1-3, 203, 205, 209; Figures 3-11; Column 2, Lines 36-50; Column 3, Lines 1-34, 35-47, 49-68; Column 4, Lines 58-68; Column 5, Lines 1-68; Column 5, Lines 23-35 Figure 2, Elements 201, 209; Figure 1, Element 1-5; Figures 3-10).

claim 4, Rong teaches of a system for end-user configurable and end-user editable process automation across a plurality of business (infrastructure) systems and enterprise applications, comprising:
a computer readable medium containing metadata representations (models, templates, specifications, templates, etc.) of information from said plurality of business (infrastructure) systems (components, objects, devices, software, etc.) and enterprise applications (Figure 2, Elements 107, 205; Figures 5-10; Column 4, Lines 42-68),
a computer program configured to present a user a list of devices or data from among said plurality of business (infrastructure) systems and enterprise applications and configured to prompt said user to select one or more presented devices or data (Figures 3, 5-6; Figure 2, Element 209, 211; Column 6, Lines 6-13),
said computer program also configured to present to a user a list of available process steps (sub-flows, tasks, work, activities, actions, events, etc.) and prompting the user, to select one or more of said available process steps, wherein at least one of said process steps includes the monitoring, control, or commanding of at least one of said selected devices or data (Figures 3-10; Column 4, Lines 42-68; Column 5, Lines 22-42; Column 6, Lines 6-13; Figure 2, Elements 201, 203, 103),
said computer program further configured to assemble selected process steps into a process template and store said process template on a computer readable medium (workflow model; Figures 3-10; Column 3, Lines 20-27, 55-68; Claim 1);
said computer program additionally configured to automatically drive a business process corresponding to the process steps in the process template based on event or status data represented in said metadata (performed, executed – status, state, log, etc.; Figure 2, Elements 1-3, 203, 205, 209; Figures 3-11; Column 2, Lines 36-50; Column 3, Lines 1-34, 35-47, 49-68; Column 4, Lines 58-68; Column 5, Lines 1-68; Column 5, Lines 23-35 Figure 2, Elements 201, 209; Figure 1, Element 1-5; Figures 3-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (US Patent 8,204,851 B2, herein Rong) in view of Griffith et al. (US 2006/0247965 A1, herein Griffith).
As per claim 5, Rong teaches of a system for end-user configurable and end-user editable process monitoring across a plurality of business (infrastructure) systems and enterprise applications, comprising
a computer readable medium storing metadata representations (models, templates, specifications, templates, etc.) of information from said plurality of business (infrastructure) systems (components, objects, devices, software, etc.) and enterprise applications (Figure 2, Elements 107, 205; Figures 5-10; Column 4, Lines 42-68),
a computer program configured to present a list of one or more devices or data from said plurality of business (infrastructure) systems and enterprise and configured to prompt said user to select one or more presented devices or data (Figures 3, 5-6; Figure 2, Element 209, 211; Column 6, Lines 6-13),
said computer program also configured to present to a user a list of available process steps (sub-flows, tasks, work, activities, actions, events, etc.) and prompting the user to select one or more of said available process steps, wherein, said process steps relate to the monitoring of an actual business process (Figures 3-10; Column 4, Lines 42-68; Column 5, Lines 22-42; Column 6, Lines 6-13; Figure 2, Elements 201, 203, 103),
said computer program also configured to assemble selected process steps into a process template (workflow model; Figures 3-10; Column 3, Lines 20-27, 55-68; Claim 1);
said computer program also configured to allow a user to select one or more process measurements and to assign said process measurements to said process template (measurements: values, data, information, statistics, metrics, indicators, etc.; specification, definition, model, etc.; Figures 5-9; Column 5, Lines 42-68; Column 6, Lines 1-6);
said computer program also configured to use the process template to automatically monitor an actual business process as the actual business process is carried out (performed, executed – status, state, log, etc.; Figure 2, Elements 1-3, 
said computer program also configured to present to a user upon request an analysis of accumulated instances of said actual business process based on said process measurements (Figures 4-11, Column 2, Lines 45-60; Column 5, Lines 42-68; Claim 9; Figure 2, Element 203).
While ‘allowing’ an end-user to select and assign (map, bind, link, define, etc.) one or more process parameters/measurements (variables, metrics, KPIs) to a process/workflow template is old and well known (see support provided in previous section), Griffith, in an analogous art of process monitoring (Figure 2), teaches of a system and method comprising: said computer program also configured to allow a user to assign (map, bind, associate, attach, link, define, include, etc.) said process measurements (variables, KPIs, metrics, indicators, benchmarks, data, etc.; e.g. “risks”, “internal controls”, “variables”; Figures 10, 11, 14, 15, 23) to said process template (Paragraphs 35, 50, 52, 63, 68, 77; Figures 8, 9 – process template). More generally Griffith et al. teach a system and method for defining and monitoring actual business processes utilizing business process templates having one or more assigned business process measurements. It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Rong with its ability to define and monitor actual business processes would have benefited from allowing an end-user to use the system to assign one or more process measurements to the process template in view of the teachings of Griffith, since the claimed invention is 

As per claim 12, Rong in view of Griffith discloses all the elements of claim 5, and Rong further teaches wherein process measurements (status, state, etc.) are assigned to a process template (model, specification, instance, etc.) after a plurality of actual business process instances have occurred (Figures 3, 4-11; Column 5, Lines 43-68; Column 6, Lines 13-23).

As per claim 18, Rong in view of Griffith discloses all the elements of claim 5, and Rong further teaches wherein said actual business process is executed by an enterprise application or business (infrastructure) system that has been automated by a different system (external system; Figures 3-10; Column 3, Lines 35-46; Figures 4-10).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (US Patent 8,204,851 B2, herein Rong) in view of Griffith et al. (US 2006/0247965 A1, herein Griffith) and in further view of Chao et al. (US 2011/0191128, herein Chao).
As per claim 9, Rong in view of Griffith discloses all the elements of claim 5, but fails to explicitly teach of real-time data acquisition systems as claimed, though real-time monitoring of business process/workflows is old and very well-known. Chao, in an analogous art of process monitoring, teaches of a system and method wherein the wherein said actual business process is carried out across both enterprise applications and real-time data acquisition systems (first in creating, storing, executing and monitoring business processes/workflows templates (Abstract; Paragraph 7) and presenting to a user accumulated instances of the actual business process based on process measurements (e.g. KPI – performance statistics; Abstract; Paragraphs 4, 38, 44; Figure 1, Elements 110, 120, 150, 140; Figures 4, 8; and second in process measurements (status, state, etc.) are assigned to a process template (model, specification, instance, etc.) after a plurality of actual business process instances have occurred (Paragraphs 4, 38, 41, 44)). It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Rong in view of Griffith would have benefited from the old and well-known use of real-time data acquisition systems in view of the teachings of Chao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (US Patent 8,204,851 B2, herein Rong) in view of Griffith et al. (US 2006/0247965 A1, herein Griffith) and in further view of Hammack et al. (US Patent 6,449,624 B1, herein Hammack).
claim 15, Rong in view of Griffith discloses all the elements of claim 5, and Rong further teaches wherein the analysis includes analysis of data collected from two or more instances of the business process (Figure 11). However, the references do not expressly teach of analysis of data collected from two or more versions of said business process as claimed. Hammack, in an analogous art of process monitoring, teaches of a system and method wherein said analysis includes the analysis of data collected from two or more versions of said business process (Abstract; Column 1, Lines 50-68; Column 7, Lines 10-50; Figure 10, Elements 156, 154, 144; Figure 9, Element 132; Figures 4, 17; Claims 10-14). Hammack et al. further teach a system and method comprising creating, storing, monitoring and analyzing business processes wherein the business processes are created based on user selection of a list of process steps, applications, systems or data (Figure 2, 3, 5, 12). It would have been obvious to one skilled at the time of the invention to modify the system and method as taught by Rong in view of Griffith with its ability to perform, monitor and analyze a plurality of distinct and separate instances of a workflow process to analyze two or more different versions of the business process in view of the teachings of Hammack, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rong et al. (U.S. Patent No. 8,204,851, herein Rong) in view of Griffith et al. (U.S. Patent .
As per claim 21, Rong in view of Griffith discloses all the elements of claim 5, but fails to explicitly teach of a not automated process as claimed, even though monitoring and analyzing the performance of manual (not automated) processes is old and well known. Washington, in an analogous art of process monitoring, teaches of a system and method wherein said actual business process is not an automated process (Claims 21, 58, 59, 110; Paragraphs 35, 42, 43). It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Rong in view of Griffith would have benefited from monitoring a not automated business process in view of the teachings of Washington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
IBM’s WebSphere Business Modeler and Monitor as evidenced by at least the following references: I. Best Practices for Using WebSphere Business Modeler and Monitor (2006), herein after WBM1; and Il. WebSphere Business Monitor — Monitor models (2010), herein after WBM2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683